Citation Nr: 0621304	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-31 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity, 
secondary to service-connected diabetes mellitus.

2. Entitlement to an initial rating in excess of 10 percent  
for peripheral neuropathy of the right lower extremity, 
secondary to service-connected diabetes mellitus.

3. Entitlement to an increased disability rating for diabetes 
mellitus, evaluated as 20 percent disabling, to include 
entitlement to separate compensable rating for peripheral 
neuropathy of the left and right upper extremities.

4. Entitlement to service connection for traumatic arthritis 
of the cervical and lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to January 1972.

The matter of service connection for arthritis of the back is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Missouri. In a 
June 2002 rating decision, the RO granted service connection 
for diabetic polyneuropathy but deferred rating the 
conditions pending receipt of medical evidence detailing the 
severity of the conditions. In an October 2002 decision, the 
RO declined to give initial separate compensable ratings for 
the veteran's peripheral neuropathy of his upper extremities 
(leaving the conditions combined with the veteran's 20 
percent  rating for diabetes mellitus), but assigned initial 
disability ratings of 10 percent for peripheral neuropathy of 
the left and right lower extremities each, effective January 
10, 2002. The veteran's appeal, in part, alleges that his 
conditions of peripheral neuropathy of the upper extremities 
warrant separate compensable ratings. Accordingly, the issues 
have been recharacterized above.

The veteran, on his September 2003 VA 9 form, requested a 
hearing before the Board, but did not show up for his 
scheduled time in February 2004 despite being notified at his 
last known address.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Diabetes/Peripheral Neuropathy

The veteran was service connected for diabetes mellitus, type 
II, in September 2001, effective March 2001, due to Agent 
Orange exposure in Vietnam. He filed a January 2002 claim for 
peripheral polyneuropathy of all his extremities alleging 
that the conditions are secondary to his service-connected 
diabetes. 

In his March 2003 notice of disagreement, the veteran alleges 
that he is entitled to separate ratings for each extremity 
and, overall, his diabetic polyneuropathy is far worse than 
currently evaluated. In regard to his lower extremities, he 
specifically disagreed with the diagnostic code applied 
arguing that the neuropathy affects his upper legs as well as 
his lower legs. 

The medical records document the veteran's peripheral 
polyneuropathy as early as January 2002. The records, 
however, are vague, ambiguous, and inconsistent. While 
peripheral neuropathy symptomatology is clearly noted for all 
the veteran's extremities, it is not clear which specific 
nerves are affected necessary to determine the applicable 
diagnostic codes. The medical providers, moreover, differ in 
regard to severity of the conditions and likely etiology. 

The veteran was afforded a VA examination in January 2002 
where he was diagnosed with moderate polyneuropathy, 
secondary to his diabetes. In July 2002, the veteran's 
outpatient treatment records indicate he had symptoms of 
right and left hand tingling and numbness and left and right 
foot tingling and numbness. The reports also document the 
veteran's complaints of similar symptoms to the veteran's 
arms, elbows, legs, ankles, and knees. At that time, the 
veteran was diagnosed with mild-to-moderate polyneuropathy. 


The veteran's outpatient treatment records from October 2002 
show arm and hand weakness in both left and right sides, and 
numbness of the legs with a diagnosis of diabetic 
polyneuropathy. At least one medical provider, however, 
opined that the right upper extremity numbness is more likely 
due to the veteran's degenerative joint disease of the spine 
versus his diabetes. A March 2003 report noted that the 
symptoms "...could be related to diabetic neuropathy versus 
spinal stenosis." 

In short, the veteran's VA outpatient treatment reports from 
2002 to 2003 show diagnoses of diabetes mellitus (service-
connected), diabetic polyneuropathy (service-connected), left 
hand carpal tunnel syndrome (not service-connected), 
osteoporosis (not service-connected), and multiple back 
conditions (one being service-connected) all of which could 
be related to the veteran's reported symptoms of his 
extremities. The treatment records do not make clear what 
nerves are damaged and the likely etiology of the damage. 
Additionally, the last VA examination was over four years ago 
and also did not address the specifics of the conditions or 
likely etiology. Currently, the record gives little guidance 
on what diagnostic codes to apply to the veteran's conditions 
and the severity of each condition. Accordingly, a new 
examination is indicated. 

Arthritis of the Spine

The veteran was service connected for residuals from an in-
service compression fracture of the spine shortly after his 
separation from service in January 1972. The veteran alleges 
that his current back arthritis is a result of in-service 
injuries. His service medical records confirm complaints and 
treatments for his back, including a July 1968 compression 
fracture of the spine in the T-12 region, and a May 1971 
accident resulting in low back strain. The service medical 
records also show consistent and continuous complaints and 
treatment for back pain throughout service. 

The veteran's voluminous post-service medical records show 
on-going treatment for his back since his separation from 
service. Medical records, including past VA examinations show 
diagnoses of back strain in 1985, scoliosis in 1987, and 
arthritis as early as August 1987 (described as arthritis, 
rheumatoid arthritis, and degenerative joint disease). 

In January 1985, the veteran's private treating physician, 
Dr. RAC, diagnosed the veteran with lumbosacral strain 
"completely unrelated to the compression fracture that he 
suffered previously while serving in Vietnam." More 
recently, the veteran was afforded a February 2003 VA 
examination where the examiner confirmed a diagnosis of 
"degenerative joint disease, cervical spine and lumbosacral 
spine" noting that the condition is "unrelated to the T12 
fracture."

Although there is clear medical evidence rejecting a causal-
relationship between the veteran's July 1968 compression 
fracture to his current condition, no examiner has ever 
determined whether the veteran's current arthritis of the 
back is the result of his in-service May 1971 injury or any 
other remote incident of service. 

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed conditions could be related to his in-
service May 1971 injury, such as to mandate providing him an 
examination. See Duenas v. Principi, 18 Vet. App. 512 (2004).

Since it is necessary to remand these claims for the 
reasons discussed above, the RO should also take this 
opportunity to ensure the duty-to-notify requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, have been fulfilled. 

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issues on appeal, 
including an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claims on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 
2006). The veteran should also be advised to 
submit any pertinent evidence in his 
possession. 

2. After the above is completed, schedule the 
veteran for a diabetes/neurological 
examination for the claimed conditions of 
peripheral neuropathy of the upper and lower 
left and right extremities to determine the 
nature and severity of any and all 
neurological damage. The examiner should 
specifically outline which nerves, if any, 
are damaged and are the result of his 
diabetes mellitus or back condition or carpal 
tunnel syndrome or any other medical 
condition.  

The veteran should also be scheduled for a 
musculoskeletal examination for the claimed 
condition of traumatic arthritis of the 
cervical and lumbar spine to determine the 
extent of any and all back conditions and the 
likely etiology. Specifically, the examiner 
should comment on whether it is at least as 
likely as not that any current back condition 
was caused by any in-service injury, paying 
specific attention to the May 1971 injury.

The claims folder must be reviewed by the 
examiners and the examiners should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3. After completion of the above and any 
additional development deemed necessary, the 
RO should review the issues, considering all 
applicable laws and regulations. If the 
benefits sought remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the case 
and afforded the opportunity to 
respond. Thereafter, the claim should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
These claims must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

